t c summary opinion united_states tax_court dawn crystal thompson petitioner v commissioner of internal revenue respondent docket no 5555-09s filed date dawn crystal thompson pro_se anita gill for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her nephews b and r whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to child tax_credits and additional child tax_credits for her nephews b and r and whether petitioner is entitled to an earned_income_tax_credit background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in toledo ohio petitioner was not married at the close of during petitioner was gainfully_employed and maintained her own home petitioner filed her federal_income_tax return as a head_of_household and claimed dependency_exemption deductions for her two nephews b and r and child tax and earned_income tax_credits the court refers to minor children by their initials see rule a sometime during petitioner’s sister c lost her job in cleveland ohio and moved to toledo ohio at the time c moved to toledo she had four children was pregnant was ill and on medication and was suffering from depression around the time that c moved to toledo her son b who wa sec_11 years old began living with petitioner at her residence in toledo ohio c’s son r was born in date at the time of r’s birth c was unable to care for him and he resided at petitioner’s home for the remainder of r’s father who was unemployed provided daycare for both b and r in addition to providing b and r with a place to reside petitioner paid some but not all of the expenses for their support the total living_expenses paid on behalf of b and r by petitioner and others during is unknown dependency_exemptions discussion sec_151 allows an exemption_amount for each individual who qualifies as a dependent as defined in sec_152 sec_152 provides that a dependent means a qualifying_child or a qualifying_relative sec_152 defines a qualifying_child as an individual a who bears a relationship to the taxpayer such as a niece or nephew of the taxpayer b who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year aside from special rules applicable to divorced or separated parents c who is under the age of or is a student who has not attained the age of as of the close of the calendar_year and d who has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins petitioner’s nephews meet the requirements of sec_152 since they are children of petitioner’s sister petitioner’s nephews also meet the age requirements of sec_152 and they did not provide over one-half of their own support as required by sec_152 petitioner’s nephew r meets the requirement of sec_152 because after his birth in date and for the remainder of he resided with petitioner at her residence therefore we hold that we do not understand respondent to be arguing that in order to meet the requirements of sec_152 r must have resided with petitioner for more than days rather we understand respondent’s position to be consistent with the commissioner’s instructions for the form_1040 u s individual_income_tax_return which state that a person can be a qualifying_child if that person was born during the second half of the taxable_year page of the instructions states if the child did not live with you for the required time see exception to time lived with you on page page of the instructions states exception to time lived with you a person is considered to have lived with you for all of if the person was born or died in and your home was this person’s home for the entire time he or she was alive petitioner is entitled to a dependency_exemption for r however petitioner has not established exactly when c moved to toledo or when b began living at petitioner’s residence and therefore has not proven that b had the same principal_place_of_abode as petitioner for more than one-half of b might also qualify as a dependent if he is a qualifying_relative within the definition of sec_152 which provides sec_152 qualifying_relative --for purposes of this section-- in general --the term qualifying_relative means with respect to any taxpayer for any taxable_year an individual-- a who bears a relationship to the taxpayer described in paragraph b whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 c with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and d who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins relationship for purposes of paragraph a an individual bears a relationship to the taxpayer described in this paragraph if the individual is any of the following with respect to the taxpayer e a son or daughter of a brother or sister of the taxpayer petitioner has not shown that b qualifies under the requirements of sec_152 because petitioner has not established that she provided over one-half of b’s support during therefore petitioner is not entitled to a dependency_exemption for b filing_status under sec_2 and an individual may file as head_of_household if she is a u s citizen or resident is not married at the close of her taxable_year and maintains as her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child or a qualifying_relative we have held that r is a qualifying_child we have also found that r’s principal_place_of_abode from his birth through the end of was petitioner’s home4 and that petitioner meet sec_4 we do not understand respondent to be arguing that in order to meet the requirements of sec_2 r must have resided with petitioner for more than days rather we understand respondent’s position to be consistent with the commissioner’s instructions for the form_1040 which state that a taxpayer can qualify for head_of_household filing_status if you paid continued all of the other qualifications consequently petitioner is entitled to head_of_household filing_status for taxable_year child_tax_credit and additional_child_tax_credit sec_24 provides a credit subject_to certain income limitations against income_tax for each qualifying_child of a taxpayer the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained age sec_24 it is clear from our prior findings that b was not a qualifying_child and that r was a qualifying_child under sec_152 for purposes of sec_24 consequently petitioner is entitled to the child_tax_credit and the additional_child_tax_credit for r for taxable_year earned_income_tax_credit petitioner claimed an earned_income_tax_credit on the basis that both her nephews were qualifying children for taxable_year respondent disallowed the credit because he determined that neither b nor r was a qualifying_child sec_32 continued over half the cost of keeping up a home in which you lived and in which a qualifying_child also lived for more than half of the year if half or less see exception to time lived with you on this page the exception states exception to time lived with you if the person for whom you kept up a home was born or died in you can still file as head_of_household as long as the home was that person’s main home for the part of the year he or she was alive provides for an earned_income_tax_credit in the case of an eligible_individual for a taxpayer to be eligible for the earned_income_tax_credit on the basis of having a qualifying_child specific requirements listed in sec_32 must be met with respect to each qualifying_child sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 pursuant to sec_32 a qualifying_child must meet the requirements of sec_152 on the basis of our prior findings we hold that b was not a qualifying_child and that r was a qualifying_child for purposes of sec_152 consequently petitioner is entitled to the earned_income_tax_credit based on one qualifying_child for taxable_year to reflect the foregoing decision will be entered under rule
